Citation Nr: 0004429	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-10 671	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Togus, Maine


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently 20 percent disabling.  

2.  Entitlement to an increased rating for a right knee 
disorder, currently 10 percent disabling.  

3.  Entitlement to an increased rating for a left knee 
disorder, currently 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans' 
Services


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had verified active service from July 1972 to 
January 1979.  This appeal arises from a February 1998 rating 
decision which, among other things, increased the rating for 
a low back disorder to 20%, and denied ratings in excess of 
10 percent for a right knee disorder, and a left knee 
disorder.  


REMAND

As an initial matter, the Board of Veterans' Appeals (Board) 
finds that the veteran's claims for increased ratings for a 
service-connected low back disorder, and service-connected 
right knee and left knee disorders are "well-grounded" 
within the meaning of U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well-grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The Board notes that, if warranted by the medical evidence in 
this case, increased ratings for the veteran's service-
connected low back disorder, right knee disorder, and left 
knee disorder may be assigned under Diagnostic Codes of VA's 
Schedule for Rating Disabilities (38 C.F.R. Part 4) for 
ratings based on limitation of motion.  In DeLuca v, Brown, 8 
Vet. App. 202 (1995), the Court held that disability ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  In DeLuca, the claimant sought an 
increased disability rating for a musculoskeletal disorder, 
and the Court indicated that the medical examiner should be 
asked to determine whether the joint in question exhibited 
pain on use, weakened movement, excess fatigability or 
incoordination, and that these symptoms must be considered in 
the rating determination.  

The veteran was accorded VA orthopedic examinations in 
October 1997.  With regard to the low back, the examiner 
indicated that medical history concerning the veteran's low 
back was noted in the report of a VA examination of the 
veteran performed the previous year.  The veteran's 
complaints of low back pain were noted.  On clinical 
evaluation, the low back was not tender to touch.  Range of 
motion testing showed flexion to 50 degrees or 8 inches from 
touching his toes.  Extension was limited to ten degrees.  
Rotation and side bending both appeared normal.  Deep tendon 
reflexes were +1 at the knees and Achilles.  Straight leg 
raising was negative both sitting and supine.  Motor and 
sensory examination of the lower extremities was normal.  
Leg-length examination was equal and the veteran had a limp 
favoring the right side.  Although the veteran's medical 
history, current complaints, and clinical findings, including 
range of motion findings, were reported with regard to his 
low back, the examiner did not comment on the manner in which 
the veteran's low back disorder impairs him functionally, 
particularly in the work place, or the degree of functional 
loss, if any, resulting from pain on undertaking motion, or 
weakened movement, excess fatigability, or incoordination 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) and 
the guidelines set forth in DeLuca, supra.  

With regard to the veteran's right knee disorder and left 
knee disorder, on VA orthopedic examination in October 1997, 
the examiner noted that the veteran's history of problems 
with both knees was outlined in previous VA examinations.  
The examiner commented on left knee surgery which the veteran 
underwent in April 1997, as well as a magnetic resonance 
imaging (MRI) report in April 1997.  The veteran complained 
of constant pain in both knees, and stated that his left knee 
was unstable and occasionally gives out on him.  On clinical 
evaluation, neither knee was tender to touch, and there were 
no signs of inflammation as to the knees.  Range of motion 
testing showed full flexion and extension of both knees.  
Ligament examination showed a definitely positive drawer sign 
on the left, and the examiner opined that the veteran clearly 
had some anteroposterior laxity.  Motor examination showed a 
definite, but mild, loss of the distal quadriceps mechanism 
on the left side.  Although the veteran's medical history, 
current complaints, and clinical findings, including range of 
motion findings, were reported with regard to the right knee 
and the left knee, the examiner did not comment on the manner 
in which the veteran's right knee disorder and left knee 
disorder impair him functionally, particularly in the work 
place, or the degree of functional loss, if any, resulting 
from pain on undertaking motion, or weakened movement, excess 
fatigability, or incoordination under the provisions of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  

Additionally, in VAOGCPREC 23-97, it was indicated that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257 "based 
on additional disability".  VAOGCPREC 23-97, reissued July 
24, 1997.  See also VAOGCPREC 9-98, dated August 14, 1998.  
Therefore, multiple disability ratings may be warranted for 
the right knee and left knee disorders if indicated by the 
medical evidence.  Here, the veteran has complained of left 
knee instability, and anteroposterior laxity has been noted 
on examination of the left knee.  

Accordingly, for the foregoing reasons, the claims of 
entitlement to increased ratings for a low back disorder, a 
right knee disorder, and a left knee disorder are REMANDED 
for the following:  

1.  The veteran should be contacted and 
requested to furnish the full names and 
addresses of all health care providers 
who have treated him for a low back 
disorder, right knee disorder, and left 
knee disorder since his VA examinations 
in October 1997.  Where necessary, the 
veteran should be requested to sign and 
submit the appropriate forms giving his 
consent for the release to VA of all 
records of any such treatment listed by 
the veteran.  All records obtained must 
be associated with the claims folder.  

2.  After the above referenced 
development is completed, the veteran 
should be accorded a VA examination to 
determine the current severity of his 
service-connected low back disorder, 
right knee disorder, and left knee 
disorder.  All clinical findings should 
be reported in detail.  The examiner must 
review the claims folder and a copy of 
this remand in connection with the 
examination, and state in the examination 
report that the review has been 
accomplished.  Ranges of motion should be 
reported in degrees and in all planes.  
The examiner should indicate whether the 
low back, right knee, and left knee 
demonstrate any pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination on 
movement.  See DeLuca, supra.  The 
examiner should indicate whether any 
limitation of motion of the low back is 
slight, moderate, or severe in degree.  
The examiner must comment as to whether 
the right knee and left knee exhibit 
subluxation and/or instability, and if 
so, whether such subluxation or 
instability is less than slight, slight, 
moderate, or severe in degree.  The 
examiner should also indicate the effect 
of any impairment of the veteran's low 
back, right knee, and left knee on his 
ordinary activity, particularly in the 
work place.  

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
aforementioned development action has 
been conducted and completed.  If not, 
corrective action should be taken.  

4.  The RO should then review the claims 
for increased ratings for a low back 
disorder, a right knee disorder, and a 
left knee disorder to determine whether 
they may be granted.  If any claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.   



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



